DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 25 March 2021 with regard to the art rejections have been fully considered but they are not persuasive.  Therefore, the rejections are modified to address the newly recited details and are repeated herein.
In particular, Applicant argues that “Blackmore does not disclose a locking element comprising a powered actuator.”  However, Blackmore shows the locking mechanism comprising elements 24, 26, and manually actuable handle 41 and cam plate 35, but which can be power actuated by a motor, as set forth in column 5, lines 59-60 of Blackmore.  Applicant goes further and states that “Blackmore does not disclose a powered actuator that engages a sliding element to block movement of the sliding element and disengages from the sliding element to allow movement of the sliding element.”  However, with the actuator being powered by the motor, as disclosed by Blackmore in column 5, lines 59-60, the power actuator may be interpreted to include element 24, which is also moved by the motor and which engages and disengages the sliding element 20b to block or allow movement of the sliding element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 49-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (US 5613662) in view of Kimishima (US 2014/0033433).
Blackmore shows and discloses the seat positioning system having a base 11 with respective pairs of forward and rearward slots, a seat frame 10, linkages 17a-17d 
On the other hand, Kimishima discloses lock elements comprising a powered actuator in the form of a solenoid 8 for selectively moving to block or unblock movement of blocks 4 at the end of link members 31, 32 on rails 5 on each of the sliding blocks 4, as made clear in paragraphs 50-52, and to provide the powered actuators on the sliding blocks to move therewith and selectively engage the guide rails at any desired point along their lengths, as set forth in paragraph 74-76.  
 It would have been obvious to provide the lock elements taught by Kimishima on the seat positioning system of Blackmore on each end of the linkages 17a-17d received in the slots 18a-18d, respectively, because doing so would provide the benefit of selectively locking the blocks 20a, 20b at respective pins in the first ends of the first links 17a-17b in the slots to hold the first links in position and selectively locking the blocks 20c, 20d at pins in the first ends of the second links 17c-17d in position.

49.	A seat positioning system comprising:
a base frame (11 of Blackmore) having a forward slot (18a-18d, as shown in Figure 1 of Blackmore);
a seat frame having a front end and a back end opposite the front end, the seat frame coupled to the base frame and movable relative to the base frame (seat frame 10 of Blackmore);
a first linkage connecting the base frame to the seat frame, the first linkage having a first end with a slider slideably coupled to the forward slot and a second end coupled to the seat frame (first pair of linkages 17a and 17b and a second pair of linkages 17c and 17d of Blackmore, sliders at ends);
a first locking device comprising a powered actuator including a blocking element, the first locking device having a locked configuration wherein the blocking element engages the slider [[adapted]] to prevent the first end of the first linkage from sliding relative to the forward slot and an unlocked configuration wherein the blocking element is disengaged from the slider [[adapted]] to allow the first end of the first linkage to slide relative to the forward slot (first locking device comprising a powered actuator in the form of locking units 8 of Kimishima applied on the front sliding blocks 20a and 20b of Blackmore at the first ends of the first links 17a, 17b in the forward slots 18a and 18b by engagement and disengagement of shaft 82 of Kimishima with a complementary  and
an actuator configured to cause the first end of the second linkage to slide relative to the rear slot (first actuator comprising link 21a and spring 23a of Blackmore, where the link 21a is necessarily pivotally coupled to the base frame 11 of Blackmore),
an actuator configured to cause the first end of the first linkage to slide relative to the base frame (an actuator comprising links 21a-21d and springs 23a-23b of Blackmore, and although functionally recited, the combination seat positioning system of Blackmore and Kimishima are capable of this function, especially in light of the tilting capability disclosed in the abstract of Blackmore and the maximum adjustability via separate actuability of the locking units 8, which is a goal of Kimishima).

50.        The seat positioning system of claim 49, wherein actuation of the actuator causes the seat frame to move relative to the base frame in a forward-backward motion or a tilting motion (although functionally recited only, the actuator of Blackmore is capable of the function of moving the seat frame relative to the base frame in a tilting motion, as described in the abstract of Blackmore).

Allowable Subject Matter
Claims 44-46, 48, 51, and 53-62 are allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636